                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RICKY N. ALEXANDER,

                              Plaintiff,
        v.                                                                ORDER

 LIEUTENANT R. RASMUSSEN                                               18-cv-1063-jdp
 and LIEUTENANT D. STRELOW,

                              Defendants.


       Pro se plaintiff Ricky Alexander, a prisoner incarcerated at Wisconsin Secure Program

Facility, filed this lawsuit against two officials at his prior prison, Dodge Correctional

Institution. Dkt. 1. Alexander, who is black, had been in a fight with a white inmate at Dodge.

He alleged that defendants punished him but didn’t punish the white inmate. I allowed him to

proceed on claims under the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution. Dkt. 8. Defendants then moved to dismiss this case under Federal

Rule of Civil Procedure 12(b)(6) on the grounds that Alexander had failed to administratively

exhaust his claims before filing his lawsuit. Dkt. 16. I converted defendants’ motion to a motion

for summary judgment because it would require me to consider evidence from outside the

pleadings, and I gave Alexander the opportunity to respond. Dkt. 21. After both parties

submitted briefs and evidence, I granted summary judgment to defendants because Alexander

had not exhausted his claims. Dkt. 28.

       Alexander now asks me to reconsider my decision under Federal Rule of Civil

Procedure 59(e). Dkt. 30. The purpose of a motion for reconsideration is “to direct a court’s

attention to matters such as newly discovered evidence or a manifest error of law or fact.”

Russell v. Delco Remy Div. of Gen. Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995). Alexander
raises new arguments in his motion, contending that the grievance handbook given to inmates

does not tell them how to request a good-cause exception for an untimely grievance and that

it would have been impossible for him to file his grievance in a timely fashion because

defendants concealed their actions. He also attaches an affidavit to his reply brief containing

factual allegations regarding the grievances he filed, but he does not say that it contains any

newly discovered evidence. Dkt. 34.

       In a motion for reconsideration, I cannot consider arguments that Alexander could have

raised or evidence that he could have submitted in response to defendants’ motion for summary

judgment. Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996). Because Alexander identifies

no errors in my prior analysis and because he relies on no newly discovered evidence, I will

deny Alexander’s motion for reconsideration.



                                           ORDER

       IT IS ORDERED that plaintiff Ricky N. Alexander’s motion for reconsideration,

Dkt. 30, is DENIED.

       Entered January 7, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                               2
